Citation Nr: 0104790	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  97-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.  

2.  Entitlement to service connection for a bilateral ear 
disorder, to include left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1969 to 
March 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case has been remanded on two occasions by the Board, 
once in February 1998, and again in December 1999.  It has 
since been returned to the Board for further appellate 
review.  

In December 1999 the RO granted service connection for 
hearing loss in the right ear.  Prior to this, the issue on 
appeal was service connection for a bilateral ear condition.  
The RO subsequently went on to deny service connection for 
left ear hearing loss, and this was the only ear-related 
issue recently certified to the Board.

The Board has recharacterized the issue of left ear hearing 
loss to service connection for a bilateral ear disorder, to 
include left ear hearing loss.  The veteran's original claim, 
which he perfected on appeal, was for a bilateral ear 
condition.  He did not specify whether this was limited to 
hearing loss.  In fact, the evidence on file indicates that a 
condition other (or at least not limited to) than hearing 
loss was being claimed.  

Most recently, medical records document problems with hearing 
and other ear-related problems.  VA ear disease examination 
in September 1999 documented an impression of chronic 
Eustachian tube dysfunction with retractions of both tympanic 
membranes.  

Therefore, the issue must be recharacterized because the 
issue originally perfected on appeal was for a bilateral ear 
condition, and because the evidence suggests that the 
presence of bilateral ear problems are not limited to hearing 
loss.  

The issue of service connection for a bilateral ear disorder, 
to include left ear hearing loss is addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has not presented or identified competent 
medical evidence relating a nervous disorder to his active 
military service, and there is competent medical evidence 
demonstrating that a nervous disorder did not originate 
coincident with active military service.  


CONCLUSION OF LAW

A nervous disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.303, 3.304, 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

It appears that the service medical records are no longer on 
file.  The record indicates that they were on file at one 
point, but were apparently lost.  Searches conducted at both 
the RO and the Board have been unsuccessful in recovering 
these records.  

However, the February 1998 Board decision/remand contains 
specific references to the service medical records, as does 
the October 1999 VA mental examination.  
The Board shall use these records, as well as statements of 
the veteran and others, to gain as accurate a summary of the 
service medical records as possible.  

The February 1998 Board decision/remand noted that the 
enlistment examination documented complaints of depression or 
excessive worry, and nervous trouble, but that no psychiatric 
disorder was diagnosed on examination.  It reported that the 
service medical records documented no treatment for 
nervousness.  It was noted that psychiatric complaints were 
made on discharge examination, but that no psychiatric 
impairment was diagnosed on examination.  

The October 1999 VA mental examiner noted that complaints of 
sleeping trouble, depression or excessive worry, and nervous 
trouble were documented on enlistment examination.  The 
examiner noted that the discharge examination documented 
complaints of depression and nervous trouble, but no 
complaints of sleeping trouble.  The examiner also noted that 
there was no indication from the service medical records that 
the veteran received psychiatric treatment while in the 
service.  

During the October 1999 VA examination the veteran reported 
serving in the army in Germany with the 32nd signal 
battalion, and that his military occupational specialty was a 
supply and clerk typist.  He reported that he did not 
actually do anything aside from ordering parts and drinking a 
lot of alcohol.  

In a December 1995 claim for, in pertinent part, service 
connection for a nervous/anxiety condition, the veteran 
contended that the disability was secondary to a generator 
explosion in Germany in 1969 or 1970.  

In February 2000 the veteran reported that he was drafted 
into the military with a nervous condition and that this 
condition was aggravated over the years while he was in the 
military.  He reported being hospitalized for a severe 
nervous condition while stationed at Fort Leonard Wood, and 
that he was prescribed "medication(s)" for a nervous 
condition prior to his release from the military, and that he 
continued with these medications for the remainder of his 
service.  He stated that he discontinued using the 
medications on his own until several years prior, when he had 
to return to use the medications for a severe nervous 
condition.  

In this regard, the Board also noted in February 1998 that 
the veteran was treated in service for small, corneal 
lacerations of his eyes after having been exposed to exhaust 
fumes in July 1969.  It noted that there was no evidence of 
treatment for nervousness before or after this date, "which 
presumably is the "explosion" which the veteran asserts 
resulted in his nervousness."  

With respect to post-service evidence, the record shows that 
the veteran was treated at the Houston VA Medical Center 
(VAMC) in March 1986 for acute alcohol withdrawal.  It was 
noted that he was a heavy drinker, and that he used to 
consume two liters of 95 proof bourbon per day, but had 
stopped one month prior.  Examination revealed the veteran to 
be anxious and very tremulous.  The diagnosis was acute 
alcohol withdrawal syndrome.  

The veteran was hospitalized at the Houston VAMC in December 
1992 for detoxification.  A 38-year history of drinking was 
reported.  Mental status examination revealed no evidence of 
a thought disorder, cognitive deficits, or suicidal or 
homicidal ideation.  The discharge diagnoses were alcohol and 
nicotine dependence.  

The veteran was admitted to the Houston VAMC in March 1994 
for detoxification and rehabilitation.  He was intoxicated on 
admission and had been noted as drinking two fifths of 
whiskey per day for the past three months.  It was noted that 
he had problems with anger control.  

The diagnoses were alcohol dependence with acute 
intoxication, and grandiose traits secondary to acute 
intoxication.  

Records from Dr. LM document medical treatment from November 
1991 to April 1996.  The notes are sparse and primarily 
document the continued prescription of Librium.  The veteran 
requested a prescription for Librium in December 1992 to help 
treat his delirium tremens.  The assessment at that time 
appeared to be heavy alcohol use.  

Subsequent notes from Dr. LM merely document the prescription 
of Librium with no references to a psychiatric disorder until 
November 1995.  In November 1995 the veteran was seen for an 
annual visit complaining of anxiety and tremors.  He was 
noted as exhibiting severe anxiety, but doing well without 
alcohol; however, he was noted as being tremulous and 
anxious.  Subsequent notes document the continued 
prescription of Librium.  

Records from the Beaumont VA Outpatient Clinic (OPC) document 
treatment from April 1998 to August 1999.  Records from April 
1998 document a diagnosis of alcohol intoxication and 
dependence.  The veteran reported that he had been receiving 
treatment for anxiety with Librium, but had been abruptly cut 
off.  

In May 1998 the veteran was admitted for alcohol 
detoxification.  He reported that he had been drinking since 
the age of four or five.  Mental status examination revealed 
an appropriate affect, and a somewhat anxious mood.  It was 
noted that he was going through a divorce, and he indicated 
that he was drinking because of this.  The assessment was 
alcohol abuse.  The plan was to detoxify with Librium.  

In June 1998 the veteran returned to the OPC complaining of 
having a nervous problem and desiring psychiatric help.  He 
was sober but tremulous on admission.  The assessment was 
chronic alcohol dependence.  This diagnosis was continued 
through October 1998.  A June 1998 progress note indicated 
that the veteran had been prescribed hydroxyzine for 
anxiety/itching; however, there is no documented diagnosis of 
anxiety in these records.  

In June 1999 the veteran returned to the Beaumont OPC.  It 
was noted that he was being followed for treatment of alcohol 
dependence and depression.  The assessment was alcohol abuse 
and multiple medical problems.  

In July 1999 the veteran underwent a psychiatric examination.  
He complained that he was mentally "out of wack."  When 
asked what his mental symptoms were, he initially reported 
cirrhosis and stomach problems.  When asked again, he 
reported nervousness, hallucinations, and blackouts.  

Upon examination, the impression was a history of alcohol 
dependence.  The examiner concluded that the veteran did not 
have any other psychiatric diagnoses other than the history 
of alcohol dependence.  

Subsequent progress notes from July 1999 document treatment 
of depression and anxiety, but do not actually document a 
diagnosis of these disorders.  In August 1999 the assessment 
was only alcohol dependence; however, it also indicated that 
he was continuing to be prescribed medications for anxiety.  

In October 1999 the veteran underwent a VA mental 
examination.  His medical history was noted.  He reported 
that he started drinking when he was four or five.  Following 
his discharge from service, he reported drinking one to two 
and possibly three fifths of vodka per day from 1971 through 
March of 1999.  

The veteran reported "multiple vague psychiatric 
complaints."  He reported that he had not felt good in years 
and was depressed.  He reported difficulty with 
concentrating, sleep difficulty, lack of interest in 
anything, feelings of guilt and worthlessness, no energy, and 
a decreased appetite.  He reported occasional suicidal 
ideation.  

Examination revealed a depressed mood and a blunted affect.  
Thought process was coherent.  The diagnosis was alcohol 
dependence and substance induced mood disorder.  

The VA examiner concluded that the veteran's problems were 
primarily related to his alcohol abuse which had been in 
existence since prior to his enlistment in the military and 
subsequent to that.  The examiner noted that the veteran's 
history of vague nervous complaints prior to entering the 
military appeared to have been ameliorated by his time in the 
service.  He based this opinion on the observation that there 
were three psychiatric-related enlistment complaints and only 
two psychiatric complaints on discharge.  

The VA examiner concluded that there was no indication that 
any of the veteran's current symptoms are or were exacerbated 
in any way by his military experiences.  
The VA examiner indicated that if the veteran's current 
nervous complaints were more severe than previous complaints, 
that this was due to his continuous alcohol abuse and the 
affect it had had on his social and occupational functioning, 
as well as his general medical condition.  

Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  

Whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that it is unable to 
obtain records with respect to the claim.  Such a 
notification shall (A) identify the records the Secretary is 
unable to obtain; (B) briefly explain the efforts that the 
Secretary made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with respect to 
the claim.  

Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) 
shall include obtaining the following records if relevant to 
the claim:  

(1) The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to the 
claimant's active military, naval, or air 
service that are held or maintained by a 
governmental entity.

(2) Records of relevant medical treatment 
or examination of the claimant at 
Department health-care facilities or at 
the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.

(3) Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)--

(A) contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.




Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  


The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  

If not shown in service, service connection may be granted 
for psychoses if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 
3.309 (2000).

As to claims for entitlement to service connection for 
alcohol or substance abuse, pertinent VA law, 38 U.S.C.A. 
§ 1110 (West 1991), provides that "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs."  See also 
38 C.F.R. §§ 3.1(n), 3.301 (2000).

38 U.S.C.A. § 1110 has been interpreted as precluding 
compensation for primary alcohol abuse disabilities and for 
secondary disabilities (such as cirrhosis of the liver) that 
result from primary alcohol abuse.  However, it does not 
preclude compensation where an alcohol abuse disability 
arises secondarily from or as evidence of the increased 
severity of a non-willful misconduct, service-connected 
disorder.  Allen v. Principi, No. 99-7199 (Fed. Cir. February 
2, 2001).  

However, the Court has held that 38 U.S.C.A. § 1110 does not 
prohibit an underlying grant of service connection for 
alcohol or drug abuse even in those situations where 
compensation is precluded.  Barela v. West, 11 Vet. App. 280, 
283 (1998), overruled on other grounds, No. 99-7199 (Fed. 
Cir. February 2, 2001).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2000).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which are to be considered to determine whether the increase 
is due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).  



Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran (or by the Board on remand) as well 
as authorized by him to obtain.  The RO has obtained such 
records, in particular, VA records specified by the Board in 
its March 2000 in remand.  

The RO was able to obtain most of the VA records requested on 
remand; however, it was indicated by both the Houston VAMC 
and the Beaumont OPC that no additional records were 
available; i.e. records of treatment from the 1970s.  The RO 
notified the veteran of this fact in a Supplemental Statement 
of the Case (SSOC) issued in June 2000.  It also indicated 
what further action was to be taken with the claim in its 
notice.  Therefore, the provisions with respect to the duty 
to notify of records that could not be obtained was 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b).  

It is unclear as to whether there are outstanding records 
from Dr. JRM; however, Dr. JRM indicated that he examined the 
veteran's ear/hearing problem.  Furthermore, it indicates 
that Dr. JRM is an otolaryngologist.  Therefore, such records 
are not relevant to the issue of service connection for a 
nervous disorder.  

The veteran has not indicated the existence of any other 
relevant evidence that has not already been obtained by the 
RO.  Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C.A. § 5103A); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

All evidence identified by the veteran has been obtained; it 
does not appear that the RO failed to locate any records 
adequately identified by the veteran.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The Board notes that the veteran's service medical records 
are currently not on file and have not been recovered.  

Where the veteran's service medical records are lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

In such cases where service records have been lost or 
destroyed, the Board is under a duty to advise the veteran of 
alternative forms of evidence that can be developed to 
substantiate the claim.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see 
also Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  

The veteran has previously been provided with, and 
specifically responded to notice that his service medical 
records were missing.  Accordingly, no further notice is 
necessary.

When the RO first developed this claim, it was indicated that 
there was some trouble with retrieving his service medical 
records.  In April 1996 the RO notified the veteran of this 
problem and asked him whether he possessed any service 
medical records or knew where they could be located.  They 
also advised him that he could submit alternative evidence 
for consideration such as buddy statements, accident reports, 
and other evidence.  

The veteran directly responded to this letter.  He provided 
an NA Form 13055 specifying where he had been treated for his 
claimed disabilities.  It is noted that he did not specify 
any treatment for a nervous disorder at this point.  He also 
submitted a statement directly addressing the RO's questions.  

Finally, referring the RO's June 1996 notice, the veteran 
submitted statements from two of his spouses concerning his 
in-service injury, as well as his own statement.  It is noted 
that these statements also contained no reference to his 
psychiatric impairments.  

The Board therefore believes that a remand of this case for 
the purpose of attempting to notify the veteran of the now 
missing service medical records and ask him to submit such 
evidence or alternative forms of evidence, where an adequate 
summary of such service medical records is on file, and where 
the veteran has already specifically responded to and 
provided evidence pursuant to a request for alternative 
evidence in the past, would serve no useful purpose and would 
only impose unnecessary burdens on VA and the veteran.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  As set 
forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.  



In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted).  


The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection of a 
nervous disorder.  

While the post-service record documents use of medications 
for treatment of depression and anxiety, the only 
consistently documented diagnosis on record is the veteran's 
abuse of alcohol (the veteran has recently been diagnosed 
with a substance induced mood disorder).  In fact, in VA 
progress notes documenting treatment of depression and 
anxiety, a VA examiner specifically concluded in July 1999 
that the veteran did not have any other psychiatric diagnoses 
other than his history of alcohol dependence.  The notation 
by Dr. LM of severe anxiety does not clearly indicate a 
diagnosis.  Dr. LM made no documentation indicating that this 
was either a diagnosis or an observation of a symptom, or 
something else.  Furthermore, there are no other such 
diagnoses on file.  Therefore, the only documented 
psychiatric diagnoses are his alcohol abuse/dependence and 
his substance induced mood disorder.  

The record also consistently documents a pre-service history 
of alcohol abuse.  During the December 1992 VA 
hospitalization, a 38-year history of drinking was 
documented.  This would indicate that the veteran began 
drinking in 1954, more than 10 years prior to his enlistment.  

During a May 1998 admission for detoxification, the veteran 
reported that he had been drinking since the age of four or 
five.  He repeated this history on VA examination in October 
1999.  

Finally, the October 1999 VA examiner concluded that the 
veteran's alcohol abuse and vague nervousness complaints 
existed prior to his entering the military.  


Therefore, the Board is of the opinion that clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the veteran's current alcohol abuse disability existed prior 
to his enlistment in the military.  38 C.F.R. § 3.304(b).  

As was stated above, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  Aggravation 
will not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b).  

The October 1999 VA examiner, in diagnosing alcohol 
dependence and substance induced mood disorder, specifically 
concluded that the veteran's alcohol abuse was in existence 
prior to service.  The examiner also concluded that there was 
no indication that any of the veteran's current symptoms were 
aggravated in any way by his military experience.  

Therefore, there is clear and unmistakable evidence that the 
veteran's alcohol abuse preexisted service, and there is no 
competent evidence that such alcohol abuse underwent an 
increase in severity (was aggravated) during service.  In 
fact, the only competent evidence on file, the October 1999 
VA examiner's opinion, found that there was no indication 
that any of the veteran's current symptoms were aggravated by 
service.  

The Board also notes that compensation would be precluded for 
primary alcohol abuse disabilities and secondary disabilities 
resulting from alcohol abuse, even if it were found that the 
alcohol abuse and substance induced mood disorder were 
service-connected.  Allen, supra.  


The veteran has contended that he has anxiety and that he has 
used alcohol as a form of self-treatment for his anxiety.  He 
has also more recently contended in February 2000 that he had 
a preexisting mental condition that was aggravated over the 
years while he was in the military.  He has reported being 
hospitalized at Fort Leonard Wood for his mental disability, 
and that he was treated with medications for his mental 
disability.  

As was stated above, there are no post-service diagnoses of 
anxiety or depression, with the possible, tenuous exception 
of Dr. LM's November 1995 notation of severe anxiety.  
However, there are also records indicating treatment of 
anxiety and depression.  

In addition, while the Board (in its February 1998 decision) 
and the October 1999 VA psychiatric examiner both noted that 
the service medical records documented complaints of 
depression or excessive worry or nervous trouble on entry 
into service and on discharge from service, it also noted no 
diagnoses or treatment of a psychiatric impairment.  

Even if it were assumed that the evidence on file did 
establish a current anxiety and/or depression disability (as 
opposed to mere treatment of symptoms resulting from 
detoxification and withdrawal from alcohol abuse), the Board 
notes that the October 1999 VA examiner indicated that the 
veteran's current psychiatric complaints were due to his 
continuous alcohol abuse.  The examiner further concluded 
that there was no indication that any of the veteran's 
current symptoms are or were exacerbated in any way by his 
military experiences.  In addition, the examiner noted that 
pre-service nervous complaints appeared to be ameliorated 
during service as evidenced by the decreased number of 
complaints on discharge.  

Thus, there is a competent medical opinion concluding that 
the veteran's current alcohol dependence existed prior to 
service, that his current psychiatric complaints are due to 
his continuous alcohol abuse, and that the symptoms of 
alcohol dependence (including his pre-service psychiatric 
complaints) were not aggravated during service.  

As stated above, the veteran has contended that he suffers 
from a preservice psychiatric disability aggravated by 
service, and that his alcohol abuse was merely his way of 
self-treating the disability.  Such statements and opinions 
are not competent evidence in this case.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had a preexisting psychiatric disorder that was 
aggravated by service.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

Accordingly, the Board concludes that the veteran has failed 
to establish proof of a nervous disorder that was incurred in 
or aggravated by service; therefore, his claim of entitlement 
to service connection for a nervous disorder must be denied.  

It is again stressed that the veteran would not be entitled 
to compensation for his alcohol dependence or substance 
induced mood disorder even if service connection could be 
established for them.  Allen, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a nervous disorder.


ORDER

Entitlement to service connection for a nervous disorder is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above in the introduction, the issue of service 
connection for left ear hearing loss has been recharacterized 
as service connection for a bilateral ear disorder, to 
include left ear hearing loss.  

Pursuant to the Board's March 2000 remand, the RO attempted 
to obtain all outstanding VA medical records, and was able, 
in large part, to do so.  However, it was indicated by both 
the Houston VAMC and the Beaumont OPC that records from the 
1970s were not available, and the RO notified the veteran of 
this in the SSOC issued in June 2000.  

There do not appear to be any other outstanding records, VA 
or otherwise.  In this regard, the record contains a letter 
from Dr. JRM.  There are no other records from Dr. JRM; 
however, this letter appears to be a summary of a single 
evaluation he performed of the veteran's ears.  There is no 
indication of any additional treatment performed by Dr. JRM.  


Nevertheless, in light of the new law, the RO should attempt 
to obtain such records in order to ensure that no additional, 
pertinent records from Dr. JRM are outstanding.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b).  

More importantly, the medical evidence is currently 
insufficient to determine whether the veteran has a bilateral 
hearing disorder that is related to service.  

The September 1999 VA ear disease examiner documented a 
diagnosis of chronic Eustachian tube dysfunction, but did not 
offer an opinion as to its etiology, including whether it was 
related to service.  

On remand, the RO should obtain a VA examination that 
specifically addresses the nature of any current ear 
impairment(s) and its relationship, if any, to the veteran's 
military service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(d).  

In addition, the RO should also consider on remand whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  

Accordingly, this case is remanded for the following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  


After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

In particular, the RO should attempt to 
obtain any additional treatment records 
from Dr. JRM.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  Following the above, the RO should 
schedule the veteran for a VA ear 
disease-audiology examination(s) 
conducted by an appropriate specialist(s) 
to ascertain the nature, extent of 
severity, and etiology of any current 
bilateral ear disorder, including left 
ear hearing loss.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  
Any further indicated special studies 
should be conducted.  

The current severity of the veteran's 
left ear hearing loss should specifically 
be determined by the use of controlled 
speech discrimination and puretone 
audiometry testing in accordance with 
38 C.F.R. § 4.85 (2000).  

The examiner(s) must review the veteran's 
complete military and medical history.  
This must include, but not necessarily be 
limited to the following evidence:

(a) Reports of in-service exposure to 
acoustic trauma (an explosion) (the 
examiner is advised to review the 
Board's February 1998 decision, 
previous VA examination reports 
discussing the service medical 
records, the veteran's statements, and 
any other pertinent evidence in 
discussing alleged in-service exposure 
to acoustic trauma); 

(b) Post-service references to ear surgery 
around 1978 (see for example April and 
June 1991 VA progress notes, Dr. JRM's 
August 1996 report, and the September 
1999 VA ear examinations); and

(c) Medical references to symptoms 
involving the veteran's tympanic 
membranes, including scarring, 
perforation, retraction, and any other 
pertinent symptoms (see for example VA 
progress notes (in particular, from 
the Houston VAMC), the September 1999 
VA examination reports, Dr. JRM's 
report, and any other pertinent 
evidence found).  

The examiner(s) must document the 
veteran's reported history and 
symptomatology and answer the following 
questions, in light of the above evidence 
and the findings made on examination:

(a) Does the veteran have a current 
bilateral ear disability, including 
left ear hearing loss, and if so, what 
is its nature?  

(b) Is it at least as likely as not that 
the current bilateral ear disability, 
including left ear hearing loss, was 
incurred coincident with the veteran's 
military service?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

The veteran is hereby informed that his 
cooperation by reporting for a VA 
examination(s) is vitally important to a 
resolution of this claim, and that his 
failure to cooperate may have adverse 
consequences.  Reference should be made 
to 38 C.F.R. § 3.655 (2000).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the claims 
file and ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  See VBA Fast 
Letter 00-87 (November 17, 2000); Stegall, 
supra.  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for a 
bilateral ear disorder, to include left 
ear hearing loss.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



